Fourth Court of Appeals
                                 San Antonio, Texas
                                        March 8, 2021

                                     No. 04-20-00426-CV

                 IN RE THE ESTATE OF DONACIANO ALDRETE, JR.

                From the 229th Judicial District Court, Jim Hogg County, Texas
                                  Trial Court No. CC-18-70
                         Honorable Baldemar Garza, Judge Presiding


                                       ORDER

        We grant appellant's motion for extension of time to file a brief. We order appellant's
brief due March 31, 2021.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court